         Case 4:21-cv-00450-JM Document 35 Filed 07/02/21 Page 1 of 7




                                                                                        FILED
                                                                                      U.S DISTRICT COURT
                           UNITED STATES DISTRICT COURT                           EASTERN DISTRICT ARKANSAS
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DYLAN BRANDT, et al.,                            )                          JAMES
                                                 )                          By:_~~[L....d~4.4~=
Plaintiffs,                                      )
                                                 )
               v.                                )    CASE NO. 4:21-CV-00450-JM
                                                 )
LESLIE RUTLEDGE, et al.,                         )
                                                 )
Defendants.                                      )
                                                 )
                                                 )

       MOTION OF LIVERAMP HOLDINGS, INC. AND ADDITIONAL BUSINESS
         ORGANIZATIONS FOR LEAVE TO FILE BRIEF OF AMICI CURIAE

        The undersigned amici curiae-LiveRamp Holdings, Inc., Acxiom LLC, Kinesso, LLC,

the Northwest Arkansas Council, the Arkansas State Chamber of Commerce, and the Walton

Family Foundation, Inc.-respectfully move for leave to file the attached amicus brief in support

of Plaintiffs' Motion for a Preliminary Injunction. Plaintiffs have informed amici that they consent

to the filing of this motion. Amici's counsel called, left a message, and emailed the Solicitor

General to request its position, if any, on the motion. Thus far, no response has been received. A

copy of the proposed brief has been submitted with this motion.

I.      Interests of Amici Curiae

        Amici are a group of six businesses and business organizations with extensive ties to the

Arkansas economy and a deep and abiding commitment to supporting a diverse and inclusive

workforce. Amici have a significant interest in preventing Arkansas from codifying discrimination

against transgender people and, in the process, deterring current and potential employees,

customers, and businesses from participating in the Arkansas economy. Amici also have an interest

in advocating for their core organizational values-that all people, regardless of gender identity,
         Case 4:21-cv-00450-JM Document 35 Filed 07/02/21 Page 2 of 7




should be afforded dignity, respect, and equal treatment under the law. As detailed more fully in

Plaintiffs' Motion for a Preliminary Injunction,Arkansas House Bill 1570 (enacted as Act 626 and

also referred to as the "Health Care Ban") represents an unconstitutional assault on the rights of

transgender people. It is, absent this Court's intervention, poised to strike at the very core of amici s

interests as described above and in their accompanying brief.

II.     District Courts Have Authority to Accept Amicus Briefs

        Federal district courts possess the inherent authority to accept amicus briefs. See, e.g.,

Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v.

Conner, 515 U.S. 472 (1995); see also In re Bayshore Ford Truck Sales, Inc., 471 F.3d 1233, 1249,

n.34 (11th Cir. 2006) ("[D]istrict courts possess the inherent authority to appoint 'friends of the

court' to assist in their proceedings."); Rumble v. Fairview Health Servs., No. 14-CV-2037

(SRN/FLN), 2016 WL 6534407, at *1 (D. Minn. Nov. 3, 2016) (noting that "[w]hether amicus

briefs may be filed is a matter left to the court's discretion."); Jin v. Ministry of State Sec., 557 F.

Supp. 2d 131, 136 (D.D.C. 2008) ("District courts have inherent authority to appoint or deny amici

which is derived from Rule 29 of the Federal Rules of Appellate Procedure.") (citation omitted);

United States v. Davis, 180 F. Supp. 2d 797,800 (E.D. La. 2001) (noting that district courts have

authority to permit the filing of amicus briefs); United States v. Ahmed, 788 F. Supp. 196, 198 n.l

(S.D.N.Y. 1992) ("District courts have broad discretion to permit ... the appearance of amici

curiae in a given case."), aff'd, 980 F.2d 161 (2d Cir. 1992).

        The role of arnicus briefs is to assist the court "in cases of general public interest by making

suggestions to the court, by providing supplementary assistance to existing counsel, and by

ensuring a complete and plenary presentation of difficult issues so that the court may reach a proper

decision." Newark Branch, N.A.A.C.P v. Town of Harrison, 940 F.2d 792, 808 (3d Cir. 1991)



                                                    2
        Case 4:21-cv-00450-JM Document 35 Filed 07/02/21 Page 3 of 7




(citation omitted). At the district court level, amicus briefs are allowed "where they provide helpful

analysis of the law, they have a special interest in the subject matter of the suit, or existing counsel

is in need of assistance." Edgar v. Coats, 454 F. Supp. 3d 502, 522 (D. Md. 2020), aff'd sub

nom. Edgar v. Haines, No. 20-1568, 2021 WL 2557893 (4th Cir. June 23, 2021) (internal citations

omitted); see also Comty. Ass 'n for Restoration of the Env t (CARE) v. DeRuyter Bros. Dairy, 54

F. Supp. 2d 974, 975 (E.D. Wash 1999) (explaining that "[a]n amicus brief should normally be

allowed ... when the amicus has unique information or perspective that can help the court beyond

the help that the lawyers for the parties are able to provide.") (citing N. Sec. Co. v. United States,

191 U.S. 555, 556 (1903)). There are "no strict prerequisites" to qualify as an amicus; an

organization or individual that seeks to appear must merely "make a showing that his [or its]

participation is useful to or otherwise desirable to the court." In re Roxford Foods Litig., 790 F.

Supp. 987,997 (E.D. Cal. 1991).

        The content and purpose of amicus briefs can include "background or factual references

that merit judicial notice[,]" "particular expertise not possessed by any party to the case[,]" or

explanations of the "impact a potential holding might have on an industry or other group."

Neonatology Assocs., P.A. v. Comm 'r, 293 F.3d 128, 132 (3d Cir. 2002) (citation omitted). To this

end, the views of amici from within the business community have been regularly accepted by

courts in other cases pertaining to transgender rights. See Bostock v. Clayton Cnty., Ga., 140 S. Ct.

 1731 (2020) (accepting multiple amicus briefs from businesses or related industry groups); G.G.

ex rel. Grimm v. Gloucester Cnty. Sch. Bd., 822 F.3d 709, 716 (4th Cir. 2016) (same), vacated, 137

_S. Ct. 1239 (2017); Evans v. Ga. Reg'/ Hosp., 850 F.3d 1248 (11th Cir. 2017) (same).

III.    Movants' Brief Is Timely and Useful to the Disposition of the Issues Before the
        Court

        This motion to appear is timely. The Court has not issued a substantive ruling on Plaintiffs'


                                                   3
        Case 4:21-cv-00450-JM Document 35 Filed 07/02/21 Page 4 of 7




Motion for a Preliminary Injunction and amici do not seek to change the briefing schedule.

Moreover, amici offer an important body of information that is pertinent to the Court's analysis of

whether "the issuance of an injunction is in the public interest." Sanborn Mfg. Co. v. Campbell

Hausfeld/Scott Fetzer Co., 991 F.2d 484, 485~86 (8th Cir. 1993) (citing Dataphase Sys., Inc. v. C

L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981) {en bane)). The issues presented before this Court

have a significant effect on the rights of the transgender residents of Arkansas, including those

transgender individuals who are current or potential employees, customers, and investors of amici.

As leading members of the Arkansas business community, amici are well situated to assist the

Court in understanding, among other things, the ramifications of the instant litigation on the

                                                                            s
interests of the business community-both economic and moral. Amici views and analysis will

assist the Court's consideration of the public interest in obtaining injunctive relief.

IV.    Conclusion

        For the f~regoing reasons, amici respectfully request that this Court grant their motion for

leave to file their proposed Am icus Curiae brief (attached hereto) in support of Plaintiffs' Motion

for a Preliminary Injunction.




                                                   4
         Case 4:21-cv-00450-JM Document 35 Filed 07/02/21 Page 5 of 7




Respectfully submitted on this 2nd day of July, 2021.



 Boris Bershteyn
                                                ~IV.IP~
                                               Steven W. Quattlebaum, Ark. Bar No. 84127
 William J. O'Brien                            111 Center Street
 Andrew J. Schrag                              Suite 1900
 Mary C. Ross                                  Little Rock, AR 72201
 Caleb B. King                                 Phone: (501) 379-1707
 J.G. Piper Sheren                             Fax: (501) 379-1701
 Christoph Zhang                               quattlebaum@qgtlaw.com

 Counsel for Amici Curiae

 One Manhattan West
 NewYork, New York 10001
 Phone: (212) 735-3834
 Fax: (917) 777-3834
 boris.bershteyn@probonolaw.com               Suite 1900
 william.obrien@probonolaw.com                Little Rock, AR 72201
 chzhang@probonolaw.com                       Phone: (501) 379-1707
 mary.c.ross@probonolaw.com                   Fax: (501) 379-1701
 caleb.king@probonolaw.com                    jtull@qgtlaw.com
 andrew.schrag@probonolaw.com
 piper.sheren@probonolaw.com

                                               filn~2
                                               MeredithA. Powell,Ark. Bar No. 2019164
                                               111 Center Street
                                               Suite 1900
                                               Little Rock, AR 72201
                                               Phone: (501) 379-1707
                                               Fax: (501) 379-1701
                                               mpowell@qgtlaw.com




                                               Jerry C. Jones, Ark. Bar No. 80073
                                               EVP & Chief Legal & Ethics Officer
                                               LiveRamp
                                               301 Main Street, 2nd Floor
                                               Little Rock, AR 72201
                                               (501) 766-3359


                                                5
Case 4:21-cv-00450-JM Document 35 Filed 07/02/21 Page 6 of 7




                             /fl---~
                              /'

                             M. Joshua Leicht, Ark. Bar No. 92126
                             Kinesso, LLC General Counsel
                             Kinesso, LLC
                             301 Main Street
                             Little Rock, AR 72227




                             Shayne D. Smith, Ark. Bar No. 92126
                             Acxiom LLC General Counsel
                             Acxiom LLC
                             301 E. Dave Ward Dr.
                             Conway, AR 72032




                              6
          Case 4:21-cv-00450-JM Document 35 Filed 07/02/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2021, I electronically filed the foregoing document with the

Clerk of the Court for the Eastern District of Arkansas via the CM/ECF system. Participants in this

case who are registered CM/ECF users will be served by the CM/ECF system.




                                                 7
